—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered April 7, 1992, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence seized from the defendant and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not err in denying those branches of the defendant’s omnibus motion which were to suppress physical evidence seized from him, nor the statements made by the defendant to law enforcement officials. The search of the defendant’s pouch was proper, as it was abandoned, and the abandonment was not the result of illegal police conduct (see, People v Eldridge, 178 AD2d 609). Because the contents of the pouch resulted in the police having probable cause to arrest the defendant, the evidence and the statements made by the defendant were not the fruits of a poisonous tree.
Furthermore, the defendant’s contention that there was not sufficient evidence to support his conviction of criminal possession of a controlled substance with intent to sell is also without merit. Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620) we find that it was legally sufficient to support the conviction beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the *567verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Thompson, J. P., Miller, Lawrence and Pizzuto, JJ., concur.